Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: No. 1:16-cv-24678

   SECURITIES AND EXCHANGE COMMISSION,            )
                                                  )
         Plaintiff,                               )
                                                  )
   v.                                             )
                                                  )
   ONIX CAPITAL LLC, et al.,                      )
                                                  )
         Defendants.                              )
   ______________________________________________ )

           PLAINTIFF’S MOTION FOR ENTRY OF FINAL JUDGMENT AGAINST
                        DEFENDANT ALBERTO CHANG-RAJII

          Plaintiff Securities and Exchange Commission moves the Court to enter Final Judgment

   against Defendant Alberto Chang-Rajii (“Chang”) that orders him to pay disgorgement of

   $5,552,500, prejudgment interest on disgorgement of $1,199,133.44, and a civil penalty of

   $5,552,500.

                                   I. Relevant Procedural History

          On December 15, 2016, the Commission filed an Amended Complaint against Chang and

   several affiliated entities. [DE 41] The Commission and Chang reached a partial settlement, under

   which he agreed to the entry of permanent injunctive relief, with the issues of disgorgement,

   prejudgment interest, and a civil penalty to be determined by the Court. [DE 52-3] On January

   26, 2017, the Court entered the agreed upon judgment. [DE 60]

           II. Facts Alleged In The Complaint And Accepted As True For This Motion

          Under the terms of the consent, Chang is precluded from arguing that he did not violate the

   federal securities laws as alleged in the Complaint, and the allegations of the Complaint are deemed

   admitted for purposes of this Motion. [DE 52-3, ¶ 3; DE 60, § IV] Thus, for purposes of deciding
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 2 of 9




   this motion, the following allegations of the Amended Complaint1 are deemed admitted and the

   Court may take them as true.

          Chang, a Chilean national, was the founder, owner and sole manager of Defendant Onix

   Capital, LLC (“Onix”) and the founder, majority owner, and sole authorized person for the eight

   entities named as Relief Defendants. [DE 41, ¶ 10] Between June 2012 and March 2016, Chang

   raised money from investors for Onix in the form of promissory notes. [Id. ¶ 29] Chang also

   solicited and obtained investments in the Relief Defendants. [Id. ¶ 36]

          In raising funds from investors in both Onix and the Relief Defendants, Chang fraudulently

   promoted himself as a successful inventor and entrepreneur. [Id. ¶ 25] He claimed both orally

   and in writing to have (a) earned an MBA from Stanford, (b) parlayed an early $10,000 investment

   in Google into $700 million, and (c) received a “Best Investor” award from an organization of

   “angel” investors. [Id. ¶¶ 25-28, 37, 42] But it was all a lie: Chang did not attend Stanford, he

   was not an early investor in Google, he had not earned $700 million by investing in Google, and

   he had not received any kind of angel investor award. [Id. ¶ 28]

          Chang also misrepresented his personal wealth. Beginning in 2013, some investors

   received a private placement memorandum (“PPM”) representing that Chang guaranteed

   repayment of the promissory notes. [Id. ¶ 31] In support of that representation, the PPM included

   a certificate falsely representing that Chang had over $100 million in accounts in the United States

   at J.P. Morgan, when the true amount was less than $1 million and Chang’s accounts there never

   totaled more than $10 million. [Id. ¶¶ 31, 43]




   1
    The consent and judgment refer to the Complaint. However, the amended and original complaints are
   virtually identical, with the exception of a modification in Chang’s favor to paragraph 30. Accordingly,
   the Commission will cite here to the Amended Complaint.


                                                      2
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 3 of 9




           Chang also made misrepresentations about the investment itself. The Onix promissory

   notes bore annual interest rates between 12% and 19%. [Id. ¶¶ 32, 40] In the PPM, Chang

   represented that the note proceeds would be used to invest in business opportunities and for Onix’s

   general working capital needs. [Id.] The interest and principal would be paid from returns on the

   investments Onix would be making. [Id. ¶¶ 33, 40] However, less than half the money raised

   through the promissory notes was invested as stated in the PPM, and the investments that were

   made produced no income during the relevant period. [Id. ¶¶ 33, 40] Instead, Chang commingled

   Onix investor funds with funds from his personal bank accounts and used the commingled funds

   to pay investors. [Id. ¶¶ 33, 40]

           Chang’s scheme began to unravel when, in March 2016, articles were published

   questioning the truth of Chang’s representations about his background and the financial soundness

   of his companies. [Id. ¶ 44] Chang abandoned the business and sought residency in Malta.2 [Id.

   ¶¶ 45-46] Between March 24, 2016 and May 19, 2016, Chang transferred approximately $4

   million, including Onix investor funds, from bank accounts he controlled in the United States to

   accounts in Malta, the United Kingdom, Switzerland, and Australia. [Id. ¶ 47]

           In addition to the money Chang took at the scheme’s collapse, while it was in progress,

   Chang transferred over $11 million from Onix bank accounts containing investor proceeds and

   converted it to his own use, including spending approximately $1.4 million on property in the

   British Virgin Islands, $62,500 at a clothing boutique, and $90,000 on a trip to Africa. [Id. ¶ 39]




   2
     The Maltese courts denied Chile’s request to extradite Chang. The appellate court relied largely on the
   Chilean authorities’ failure to submit properly sworn witness statements and the failure of the translator of
   the Chilean documents to attest to the translation’s accuracy. See The Police v. Alberto Samuel Chang
   Rajii, Appeal No. 171/2017 (Malta Ct. Crim. App. Nov. 6, 2018) (attached as Exhibit A).


                                                        3
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 4 of 9




          On July 26, 2016, the Commission took Chang’s testimony after his “relocation” to Malta.

   [DE 7-8, at 13] Chang asserted his Fifth Amendment privilege as to all questions, making it clear

   that he would assert the privilege with respect to “any substantive questions.” He specifically

   declined to answer inquiries regarding whether investor funds were invested as represented, the

   purposes of the transfers between Chilean accounts and his personal accounts, and the use of

   investor proceeds to pay for personal expenses. [Id. at 16, 18 (testimony at 10:9-20, 18:25-19:19,

   20:23-21:2)]

                                      III. Memorandum of Law

                  A. The Court Should Order Chang to Disgorge Ill-Gotten Gains

          “A disgorgement award that does not exceed a wrongdoer’s net profits and is awarded for

   victims is equitable relief permissible under [15 U.S.C.] § 78u(d)(5).” Liu v. SEC, 140 S. Ct. 1936,

   1942 (2020). “In order to be entitled to disgorgement, the SEC needs to produce only a reasonable

   approximation of the defendant’s ill-gotten gains, and ‘[e]xactitude is not a requirement.’” SEC

   v. Monterosso, 756 F.3d 1326, 1337 (11th Cir. 2014) (quoting SEC v. ETS Payphones, Inc.,

   408 F.3d 727, 735 (11th Cir. 2005)).       Upon the Commission’s production of a reasonable

   approximation, “the burden shifts to the defendant ‘to demonstrate the SEC’s estimate is not

   reasonable.’” SEC v. Levin, 849 F.3d 995, 1006 (11th Cir. 2017) (quoting Monterosso, 756 F.3d

   at 1337). Similarly, if the Commission’s “measure of disgorgement is reasonable, any risk of

   uncertainty should fall on the wrongdoer whose illegal conduct created that uncertainty.” SEC v.

   Calvo, 378 F.3d 1211, 1217 (11th Cir. 2004).

          Disgorgement is “properly based upon . . . [defendant’s] gains and not the investors’

   losses.” Levin, 849 F.3d at 1006. Further, a defendant’s financial situation, or any financial

   hardship that disgorgement would impose, are not factors to be considered in determining




                                                    4
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 5 of 9




   disgorgement. SEC v. Warren, 534 F.3d 1368, 1370 & n.2 (11th Cir. 2008) (noting that “[a]

   contrary rule would allow con artists to escape disgorgement liability by spending their ill-gotten

   gains—an absurd result”).

           Here, the Court should impose disgorgement of $5,552,500. As set forth in the Amended

   Complaint, Chang transferred over $11 million from Onix to his own account, spending $1.4

   million on property in the British Virgin Islands, $62,500 at a clothing boutique, and $90,000 on

   a trip to Africa. He also was paid management fees pursuant to a formula outlined in the Relief

   Defendants’ operating agreements. In addition, after he left the United States for Malta, Chang

   transferred approximately $4 million from the United States to accounts abroad. Therefore, a

   reasonable approximation of the disgorgement amount would be:

                          Item                                     Amount
                          Property in British Virgin Islands       $1,400,000
                          Clothing Boutique                        $62,500
                          Africa Trip                              $90,000
                          Fund Transfers after Flight to Malta     $4,000,000
                          Total                                    $5,552,500

           The proposed disgorgement amount is consistent with the Supreme Court’s decision in Liu.

   Timely payment by Chang of any disgorgement awarded would, through the Receiver, be

   “returned . . . to wronged investors for their benefit.” 140 S. Ct. at 1948.3 Moreover, because the

   Commission is relying solely on monies Chang converted to his own use (and excluding from the

   calculation management fees he was paid), there is no issue of giving Chang credit for “legitimate




   3
     The Commission frequently provides for disgorgement and penalties to be turned over to a receiver or
   bankruptcy trustee for distribution to investors. See SEC v. Quiros, No. 1:16-cv-21301, DE 474, at 2-3
   (S.D. Fla. May 7, 2018) (judgment providing for defendant to disgorge assets to the court-appointed
   Receiver, who could propose a plan to distribute the funds); SEC v. Shapiro, No. 1:17-cv-24624, DE 177
   (S.D. Fla. May 31, 2019) (order providing for monies deposited with the Commission pursuant to
   previously entered final judgments to be distributed in a related bankruptcy proceeding). Copies of these
   documents are attached respectively as Exhibits B and C.


                                                      5
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 6 of 9




   expenses.” Id. at 1950. Accordingly, the Court should order Chang to pay disgorgement of

   $5,552,500.

                                        B. Prejudgment Interest

          In addition to ordering disgorgement, the Court should order prejudgment interest, “which

   helps assure that defendants do not profit from their fraud.” SEC v. Cook, Case No. 1:13-cv-01312,

   2015 WL 5022152 (S.D. Ind. Aug. 24, 2015).4 Requiring payment of interest prevents a defendant

   from obtaining the benefit of what amounts to an interest free loan procured as a result of illegal

   activity. SEC v. Merchant Capital, LLC, 486 F. App’x 93, 97 (11th Cir. 2012); SEC v. Moran,

   944 F. Supp. 286, 295 (S.D.N.Y. 1996).           A defendant’s wrongdoing justifies awards of

   prejudgment interest in accord with the doctrines of fundamental fairness. SEC v. Tome, 638 F.

   Supp. 638, 639 (S.D.N.Y. 1986). In Commission cases, prejudgment interest on disgorgement

   amounts generally is calculated based on the IRS underpayment rate, i.e., the delinquent tax rate

   as established by the Internal Revenue Service, IRC § 6621(a)(2), and assessed on a quarterly

   basis. SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1476 (2d Cir. 1996); SEC v. Huff, 758 F.

   Supp. 2d 1288, 1364 (S.D. Fla. 2010) (Rosenbaum, M.J.) (“courts have adopted the underpayment

   rate without controversy . . . that rate reflects what it would have cost to borrow the money from

   the government and therefore reasonably approximates one of the benefits the defendant derived

   from” the fraud), aff’d on other grounds, 455 F. App’x 882 (11th Cir. 2012).

          Using that rate, the Commission’s prejudgment interest calculator shows the prejudgment

   interest on Chang’s disgorgement to be $1,199,133.44, calculated from April 30, 2016 (the date




   4
    The decision of whether to impose prejudgment interest is within the Court’s discretion. SEC v. Hall,
   759 F. App’x 877, 883 (11th Cir. 2019); SEC v. Carillo, 325 F.3d 1268, 1273 (11th Cir. 2003).


                                                     6
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 7 of 9




   provided in the judgment) until August 31, 2020. Exhibit D, Prejudgment Interest Report (run by

   the undersigned).

                                            C. Civil Penalties

          Additionally, the Commission requests a $5,552,500 penalty against Chang, an amount

   equal to the disgorgement sought. “Civil penalties are intended to punish the individual wrongdoer

   and to deter him and others from future securities violations.” Monterosso, 756 F.3d at 1338. The

   appropriate penalty amount is determined under the framework of Section 20(d) of the Securities

   Act of 1933, Section 21(d) of the Securities Exchange Act of 1934, and Section 209(e)(2) of the

   Investment Advisers Act of 1940 [15 U.S.C. §§ 77t(d), 78u(d), 80b-9(e)(2)], which sets forth three

   tiers of penalties, all of which apply “for each violation.” All three tiers would authorize the Court

   to penalize Chang in an amount up to his “gross pecuniary gain.” However, the Commission here

   seeks a penalty only in the net amount Chang took for his personal benefit. See SEC v. BIC Real

   Estate Development Corp., No. 1:16-cv-00344, 2017 WL 1740136, *6 (E.D. Cal. May 4, 2017)

   (“Courts frequently authorize civil penalties equal to the amount of disgorgement.”) (citing cases).

          The Commission submits that a penalty against Chang in the amount of the disgorgement

   award is appropriate here given the seriousness of his misconduct. In determining the penalty

   amount,

          courts consider (1) the egregiousness of the defendants’ conduct; (2) the degree of
          their scienter; (3) whether their conduct created substantial losses or the risk of
          substantial losses to others; (4) whether the conduct was isolated or recurrent; and
          (5) whether the court should reduce the penalty due to the defendants’ demonstrated
          current and future financial condition.
   SEC v. U.S. Pension Trust Corp., No. 07-22570-CIV, 2010 WL 3894082, at *25 (S.D. Fla. Sept.

   30, 2010) (citation omitted)). Here, the proposed penalty amount is warranted in light of the

   egregiousness of Chang’s fraudulent conduct, which involved a high degree of scienter, created

   substantial losses for investors, and continued over a period of years. The Commission lacks


                                                     7
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 8 of 9




   information about Chang’s current and future financial condition, but even if he submits evidence

   on this point, ability to pay is “‘[a]t most . . . one factor to be considered in imposing a penalty.’”

   Monterosso, 756 F.3d at 1338 (quoting Warren, 534 F. 3d at 1370).5

                                             IV. Conclusion

          WHEREFORE, the Commission respectfully requests the Court enter Final Judgment

   against Chang for disgorgement of $5,552,500, prejudgment interest on disgorgement of

   $1,199,133.44, and a civil penalty of $5,552,500.

                                         Certificate of Conferral

          Pursuant to Local Rule 7.3(b), I certify that I conferred with counsel for Chang regarding

   the relief the Commission is seeking herein but we were unable to resolve the issues.

   Dated: September 17, 2020                              Respectfully submitted,
                                                  By:     s/Andrew O. Schiff
                                                          Andrew O. Schiff
                                                          Regional Trial Counsel
                                                          S.D. Fla. No. A5501900
                                                          Telephone: (305) 982-6390
                                                          Facsimile: (305) 536-4154
                                                          E-mail: schiffa@sec.gov

                                                          Eric E. Morales
                                                          Senior Counsel
                                                          S.D. Fla. No. A5500886

   5
     If the Court assessed the penalty based on the tiers instead of the disgorgement amount, then,
   after the inflation adjustment, Securities Act Rel. No. 10740 (Jan. 8, 2020)
   (https://www.sec.gov/rules/other/2019/33-10740.pdf), under the first tier, the Court could impose
   a penalty of up to $9,639 per violation for violations that do not involve scienter or intent to
   defraud. The second tier, which authorizes the assessment of up to a $96,384 penalty per violation,
   applies where the Court concludes that the violation involved fraud, deceit, manipulation, or
   deliberate or reckless disregard of a regulatory requirement. Finally, the third tier permits up to a
   $192,768 penalty per violation, where the violation involved fraud, deceit, manipulation, or
   deliberate or reckless disregard of a regulatory requirement and the violation directly or indirectly
   resulted in substantial losses or created a significant risk of substantial losses to other persons. If
   the Court were to use the “tier” method, then third-tier penalties would be appropriate here given
   that the admitted facts show that the violation involved fraud that caused substantial losses to other
   persons.


                                                     8
Case 1:16-cv-24678-MGC Document 309 Entered on FLSD Docket 09/17/2020 Page 9 of 9




                                                      Telephone: (305) 982-6210
                                                      Email: moralese@sec.gov

                                                      Sean M. O’Neill
                                                      Senior Counsel
                                                      Fla. Bar No. 41774
                                                      Telephone: (305) 982-6302
                                                      Email: oneills@sec.gov

                                                      Attorney for Plaintiff
                                                      Securities and Exchange Commission
                                                      801 Brickell Avenue, Suite 1950
                                                      Miami, FL 33131
                                                      Telephone: (305) 982-6300
                                                      Facsimile: (305) 536-4154

                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 17, 2017, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served this day on all counsel of record via CM/ECF.


                                               s/Andrew O. Schiff
                                               Andrew O. Schiff




                                                  9
